Exhibit 10.8

 

[a1.jpg]

 

 

FORM OF FREESTANDING STOCK APPRECIATION RIGHT AGREEMENT

 

Date:

 

Company: Ormat Technologies, Inc.

Date(s) First Exercisable:

Date of Grant:

Number: 100%- First Anniversary

No. of Shares:

 

Grant Price per Share:

       

Last Exercise date: 6th Anniversary

 

PERSONAL AND CONFIDENTIAL

 

Dear                  :

 

We are pleased to inform you that, as an eligible employee of Ormat
Technologies, Inc. (herein called the “Company”) or one of its subsidiaries, you
have been granted a stock appreciation right (herein called a “right”) under the
Company’s 2018 Incentive Compensation Plan and the Freestanding Stock
Appreciation Right Terms and Conditions (herein called the “Plan” and the “Terms
and Conditions”).

 

By your signature, you agree that the right is granted under and governed by the
Plan and the Terms and Conditions, and acknowledge receipt of these documents,
as well as the Prospectus for the Plan.

 

As set forth in Section 1 of the Terms and Conditions, a signed copy of this
agreement must be received by the Corporate Secretary of the Company, c/o Ormat
Systems Ltd., Industrial Area, P.O. Box 68, Yavne 8100 Israel before 5:00 P.M.
Eastern time on the 3rd business day after the date of grant noted above. If the
3rd business day is a holiday in the United States or in Israel, such signed
copy of this agreement will be considered timely received if it is received by
5:00 P.M. Eastern Time on the following business day in the United States and
Israel after such holiday. Failure to return a signed copy of this agreement
will deem the grant of the SARs null and void.

 

 

 

ORMAT TECHNOLOGIES, INC.   6225 Neil Road, Reno, NV 89511-1136, USA •
+1-775-356-9029 • ormat@ormat.com ormat.com

 

 

--------------------------------------------------------------------------------

 
[a2.jpg]

 

This agreement and the documents that accompany to it constitute the entire
agreement between you and the Company with respect to the RSUs granted
hereunder and supersede in their entirety all prior undertakings and agreements
of the Company and yourself, both written and oral, with respect to the SARs
granted hereunder (including the shares underlying it).

 

Furthermore, by your signature you hereby approve and agree to all the aforesaid
in this agreement and the trust agreement signed with the Trustee (as defined in
Annex A) and you declare that you are familiar with the provisions of Section
102 and the Capital Gains route. You hereby undertake not to sell or transfer
the Shares underlying the SARs prior to the lapse of the restrictions period,
unless you pay all taxes, which may arise in connection with such sale and/or
transfer.

 

 

 

 

 

 

Very truly yours,

         

ORMAT TECHNOLOGIES, INC.

              _________________________________

_________________________________

Date:

Signature of Awardee

 

Page 2/7

--------------------------------------------------------------------------------

 
[a2.jpg]

 

FREESTANDING STOCK APPRECIATION RIGHT
TERMS AND CONDITIONS

 

As a participant in the Ormat Technologies, Inc. 2018 Incentive Compensation
Plan, (the “Plan”), you have been granted a stock appreciation right (herein
called a “right”) under the Plan. The right gives you the opportunity to receive
at the time of exercise of the right shares of Common Stock of the Company equal
to the amount by which the market value of all shares in respect of which the
right is exercised exceeds the grant price set forth in the Freestanding Stock
Appreciation Right Agreement (herein called the letter agreement) multiplied by
the number of shares in respect of which the right is exercised, subject to your
acceptance of the right as provided in Section 1 below and the other terms and
conditions described below.

 

The date of the grant of the right (herein called the date of grant) and the
date the right expires are set forth in the letter agreement.

 

Note that all capitalized terms in the letter agreement and these Terms and
Conditions are defined in the Plan, except as indicated in such agreement and
herein. All terms of the Plan are hereby incorporated into these Terms and
Conditions.

 

1.

Acceptance of Right: The right cannot be exercised unless you sign your name in
the space provided on the enclosed copies of the letter agreement and cause one
signed copy to be received by the Corporate Secretary of the Company, c/o Ormat
Systems Ltd., Industrial Area, P.O. Box 68, Yavne 8100 Israel (or to such other
person and place as the Company may specify in writing), before 5:00 P.M.
Eastern Time on the 3rd day after the date of grant. If the 3rd day is a holiday
in the United States or in Israel, such signed copy of the letter agreement will
be considered timely received if it is received by 5:00 P.M. Eastern Time on the
following business day in the United States and Israel after such holiday. If
the Corporate Secretary does not receive your properly executed copy of the
letter agreement before such time, then, anything in the letter agreement and
these Terms and Conditions to the contrary notwithstanding, the right will
terminate immediately. (Your signing and delivering a copy of the letter
agreement will evidence your acceptance of the right upon these Terms and
Conditions.)

 

2.

Exercise:

 

 

(a)

Subject to the provisions of this Section 2 and of Section 4, the right shall be
exercisable on First anniversary of the grant date . Except as otherwise
provided in Section 4, the right shall lapse on the sixth anniversary of the
date of grant. No fractional shares shall be delivered and fractional shares
shall be disregarded.

 

 

(b)

The right shall not become exercisable unless you shall have remained
continuously in the employ or service of the Company or of one or more of its
Subsidiaries for at least 1 years beginning with the date of grant, except as
provided in Section 4. The un exercisable portion of the right hereby granted
(in accordance with the vesting schedule above) will terminate on the date of
your Separation from Service for any reason.

 

Page 3/7

--------------------------------------------------------------------------------

 
[a2.jpg]

 

3.

Transferability of Right: The right shall not be transferable by you otherwise
than (i) by will or (ii) by the laws of descent and distribution. Any
transferred right shall continue to be subject to these Terms and Conditions.

 

4.

Death or Retirement: Section 2 to the contrary notwithstanding, if you incur a
Separation from Service because you die or because of Retirement, the right will
only be exercisable to the extent it was exercisable under Section 2(a) on the
date of your death or on the date of your Retirement. Notwithstanding Section 2,
in the event of your Separation from Service because you die or because of
Retirement, your personal representative or you, respectively, may exercise the
exercisable portion of the right hereby granted for 1 year following the
Separation from Service (but not later than 6 years from the date of grant).
Retirement means a separation from service upon attainment of age 65 or, in
those countries in which the law determines retirement age, such applicable age.

 

5.

Other Separation from Employment:

 

 

(a)

If you incur a Separation from Service for any reason other than death or
Retirement, the exercisable portion of the right hereby granted will be
exercisable for thirty days following your Separation from Service; provided
that in no event will the right be exercisable after the expiration of 6 years
from the date of grant.

 

 

(b)

For the purposes of the letter agreement, your employment by a Subsidiary of the
Company shall be considered terminated on the date that the company by which you
are employed is no longer a Subsidiary of the Company.

 

6.

Listing Requirements: The Company shall not be obligated to deliver any
certificates representing shares until all applicable requirements imposed by
federal and state securities laws and by any stock exchanges upon which the
shares may be listed have been fully met.

 

7.

Transfer of Employment: Leave of Absence: A transfer of your employment from the
Company to a Subsidiary or vice versa, or from one Subsidiary to another,
without an intervening period, shall not be deemed a Separation from Service. If
you are granted an authorized leave of absence, you shall be deemed to have
remained in the employ of the Company or a Subsidiary during such leave of
absence.

 

8.

Adjustments in Right:

 

 

(a)

The existence of the letter agreement and the right shall not affect or restrict
in any way the right or power of the Board of Directors or the stockholders of
the Company to make or authorize any reorganization or other change in its
capital or business structure, any merger or consolidation of the Company, any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the shares or the rights thereof, the dissolution or liquidation of
the Company or any sale or transfer of all or any part of its assets or
business.

 

Page 4/7

--------------------------------------------------------------------------------

 
[a2.jpg]

 

 

(b)

In the event of any change in or affecting the outstanding shares by reason of a
stock dividend or split, merger or consolidation (whether or not the Company is
the surviving corporation), recapitalization, spin-off, reorganization,
combination or exchange of shares or other similar corporate changes or an
extraordinary dividend in cash, securities or other property, the Board of
Directors shall make such amendments to the Plan, the letter agreement, these
Terms and Conditions and the right and make such adjustments and take actions
thereunder as it deems appropriate, in its sole discretion, under the
circumstances. Such amendments, adjustments and actions may include, but are not
limited to, (i) changes in the number and kind of shares set forth in the letter
agreement, (ii) changes in the grant price per share, and (iii) accelerating the
vesting of the right. The determination by the Board as to the terms of any of
the foregoing adjustments shall be conclusive and binding.

 

9.

Stockholder Rights: Neither you nor any other person shall have any rights of a
stockholder as to shares until, after proper exercise of the right, such shares
shall have been recorded by the Company’s registrar, American Stock Transfer and
Trust Company (herein called “AST”), as having been issued or transferred, as
the case may be.

 

10.

Notice of Exercise: Subject to these Terms and Conditions, the right may be
exercised by a completed notice of exercise that: (i) is delivered to the
Company's incentive compensation agent, ESOP Excellence Ltd., Aviv Tower, 7
Jabotinsky St., Ramat Gan, 52520 Israel (or to such other person and place as
the Company may specify in writing); and (ii) states the number of shares of
Common Stock as to which the right is being exercised. The notice of exercise
may be delivered by facsimile transmission or electronic mail or may be
submitted online via the ESOP Excellence website. Any notice of exercise
delivered as required by this Section 10 will be effective only in accordance
with the provisions of and to the extent set forth in the notice of exercise. If
a properly executed notice of exercise is not received by ESOP Excellence (or
other person designated by the Company) by 5:00 P.M. Eastern Time on the
applicable expiration date specified in the letter agreement, the notice will be
deemed null and void and of no effect. If notice of exercise of the right is
given by a person other than you, the Company may require as a condition to
exercising the right that appropriate proof of the right of such person to
exercise the right be submitted to the Company. Certificates for any shares of
Common Stock issued upon exercise will be issued and delivered as soon as
practicable.

 

11.

Delivery of Shares:

 

 

(a)

Certificates for any shares issuable upon exercise will be issued and delivered
as soon as practicable, subject to Section 6.

 

Page 5/7

--------------------------------------------------------------------------------

 
[a2.jpg]

 

 

(b)

If a Registration Statement on Form S-8 is in effect with respect to the right,
you can arrange with your stockbroker to have the broker exercise your right on
your behalf and have the shares withdrawn from AST electronically by DWAC for
deposit in your brokerage account.

 

 

 

12.

Tax Matters:

 

 

(a)

Before exercising the right, you should consult your tax advisor about tax
consequences.

 

 

(b)

Tax Withholding for U.S. Employees: If and to the extent Federal income tax
withholding (and state and local income tax withholding, if applicable) may be
required by the Company in respect of taxes on income you realize upon or after
exercise of any portion of the right, or upon disposition of the shares of
Common Stock acquired by the right, the Company may withhold such required
amounts from your future paychecks or may require that you deliver to the
Company the amounts to be withheld. You may also pay the minimum required
Federal income tax withholding (and state and local income tax withholding, if
applicable) by electing either to have the Company withhold a portion of the
shares of Common Stock otherwise issuable upon exercise of the right, or to
deliver other shares of Common Stock you own, in either case having a fair
market value (on the date that the withholding amount is to be determined) of
the minimum amount required to be withheld, provided that the election will be
irrevocable and will be subject to such rules as the Committee may adopt. You
may also arrange to have any tax (or taxes) paid directly to the Company on your
behalf from the proceeds of the sale of Common Stock to the extent provided in
the notice of exercise referred to in Section 10.

 

 

(c)

Tax Withholding For Israeli Employees - The provisions specified in Annex A
attached hereto shall apply only to Eligible Individuals who are residents of
the state of Israel or those who are deemed to be residents of the state of
Israel for the payment of tax, from the date of the grant and until the last
Exercise date.

 

13.

Employment: Nothing contained herein shall confer any right to continue in the
employ or other service of the Company or a Subsidiary or limit in any way the
right of the Company or a Subsidiary to change your compensation or other
benefits or to terminate your employment or other service with or without cause.

 

14.

Short-Swing Trading: An executive officer of the Company or one of its
Subsidiaries who exercises a right or whose right is cashed out must report the
disposition of the right on a Form 4 Statement of Changes in Beneficial
Ownership filed within two trading days with the IDEA database of the Securities
and Exchange Commission. (The Corporate Secretary of the Company will provide a
form of the Form 4 on request but the filing is the personal responsibility of
the option holder). Further, executive officers should review the Company’s
Policy Statement on Insider Trading before making arrangements for the sale of
shares to be issued upon exercise of the right.

 

Page 6/7

--------------------------------------------------------------------------------

 
[a2.jpg]

 

15.

Time of Essence: Time is of the essence with respect to delivering notices and
stock certificates hereunder. There is no grace period.

 

16.

Successors: These Terms and Conditions are binding on your heirs and personal
representatives and on the successors of the Company.

 

17.

Counterparts: The letter agreement may be executed in duplicate counterparts,
each of which shall be deemed to be an original.

 

Page 7/7